Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The arguments and amendments to the independent claims have overcome the prior rejections made in the previous action. 
The best prior art is Sandercock (US 10105913) which teaches a pultruded fibrous composite strip for stacking with one or more similar strips to form a spar cap of a wind turbine rotor blade, the strip being of substantially constant cross-section defined by first and second mutually opposed and longitudinally extending sides and by first and second longitudinal edges, the first and second sides comprising, respectively, first and second abutment surfaces. However, the prior art does not teach or fairly suggest alone or in combination, in combination with the other independent claim limitations, the first and the second abutment surfaces are non-planar and curve toward a center of the wind turbine rotor blade or are angled toward the center of the wind turbine rotor blade; wherein the first side is proximate the center of the wind turbine rotor blade and the two peripheral surface regions of the second side are chamfered; wherein the two peripheral surface regions of the first side are not chamfered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745